Citation Nr: 0934696	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbar degenerative disc disease.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
VA RO in Roanoke, Virginia, which confirmed and continued a 
20 percent rating for lumbar degenerative disc disease.  
During the course of his appeal, the Veteran requested a 
Travel Board hearing before the Board.  He submitted a 
request to reschedule a hearing scheduled to take place in 
February 2009; however, he failed to report to the new 
hearing, scheduled to take place in July 2009, and a request 
for a postponement has not been received.  Thus, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2008).  
Most recently, a supplemental statement of the case (SSOC) 
was issued in December 2008, which continued and confirmed 
the previous evaluation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran's low back disability is not manifested by 
intervertebral disc syndrome, forward flexion of the 
thoracolumbar spine 30 degrees or less, or any favorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbar degenerative disc disease are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes (DCs) 
5235 to 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  
 
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
treatment records and a VA examination report.  Also of 
record and considered in connection with the appeal are 
written statements submitted by the Veteran, his former 
employer and his coworkers, on his behalf.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  




General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The rule against pyramiding, as set forth in 38 C.F.R. § 
4.14, states that the evaluation of the same disability under 
various diagnoses is to avoided.  Disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Id.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria- Disabilities of the Spine

The General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a, provides:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% 		Unfavorable ankylosis of the entire spine;

50% 		Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical 
strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or 
segmental instability, 5240 Ankylosing spondylitis, 5241 
Spinal fusion, 5242, Degenerative arthritis of the spine 
(see also diagnostic code 5003)

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

60%	With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months;  

40%	With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;  

20%	With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months;  

10%	With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months;  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2008).  




Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Legal Analysis

The Veteran's service-connected lumbar degenerative disc 
disease is evaluated as 20 percent disabling under the 
pertinent provisions for evaluating disease and injuries of 
the spine.  He contends that his spine disability presents a 
greater degree of impairment than the currently assigned 
evaluation would indicate, due to symptoms that include 
chronic constant low back pain on the right side that 
radiates to the left leg and buttocks, which has caused him 
to miss several days of work and impaired his ability to 
perform certain elements of his job.  Additionally, in his VA 
Form 9, Appeal to Board of Veterans' Appeals, received in 
April 2007, the Veteran further alleges that he experiences 2 
different types of back pain.  These various assertions are 
supported by written statements provided by the Veteran, and 
former and current coworkers and supervisors, which 
corroborate his reported symptomatology.  

By way of procedural background, in a September 1994 rating 
decision, issued in November 1994, the RO granted service 
connection for recurrent low back pain, and a 10 percent 
evaluation was assigned, effective from September 16, 1992.  
In an April 1997 rating decision, the RO granted an increase 
to 20 percent, effective from September 16, 1992.  In a 
December 2000 rating decision, the RO granted an increase to 
40 percent, effective from April 1, 1998.  Finally, in a July 
2002 rating decision, the RO reduced the rating to 20 
percent, effective from October 1, 2002.  The Veteran filed 
his current claim for an increased rating on July 12, 2006.  

The Board notes that private treatment records, dated from 
July 2005 to March 2007, show that the Veteran has received 
diagnoses of and treatment for low back pain, degenerative 
joint disease of the lumbar spine with left radiculopathy, 
and left sciatica, for which he has undergone physical 
therapy, and chiropractic and pain management treatments.  

Notably, a September 2005 private treatment record reflects 
tenderness in the back with percussion over the lumbar 
region, and straight-leg raising test with bilateral 
hamstring spasm.  However, inspection of the back revealed no 
evidence of obvious defect or evidence of traumatic injury, 
and there was no significant muscular spasm, kyphosis, or 
scoliosis present.  In November 2005, a private spine 
specialist noted that a January 2005 MRI showed a moderately 
degenerated L5-S1 disc which bulged and lateralized very 
slightly to the left and midline, but that there was no real 
thecal sac or nerve root compression.  A November 2006 
private MRI report shows findings of a small broad based 
central protrusion superimposed on mild posterior bulging of 
the intervertebral disc which extends into each neural 
foramen, with slight narrowing of the central canal and mild 
narrowing of the neural foramen bilaterally without nerve 
root compression at L5-S1, a small normal appearing 
intervertebral disc at S1-S2 level, and a small posterior 
central annular fissure seen at L5-S1.  Here, the Veteran was 
diagnosed with a small protrusion superimposed on a disc 
bulge at L5-S1 resulting in slight central canal stenosis and 
mild bilateral neural foraminal stenosis without thecal sac 
or nerve root compression.  Significantly, a private Board 
Certified rheumatologist's report, dated in July 2007, 
reveals findings of full range of motion with slight right 
paravertebral tenderness in the cervical spine, and 
paralumbar tenderness with negative straight leg raise 
bilaterally and marked hamstring tightness in the lumbar 
spine.  The Veteran was diagnosed with lower back pain, by 
history, without signs or symptoms of radiculopathy or 
myelopathy.  

In conjunction with the current appeal, the Veteran underwent 
QTC spine examinations in August 2006 and November 2008.  
During the August 2006 QTC examination, the Veteran 
complained of symptoms of stiffness, inability to bend to the 
right side, severe burning ache, and constant, chronic pain 
in the lower right back that traveled down to the left 
buttocks and leg, and that was a 9 on a scale of 1 to 10.   
He reported being prescribed Tizanidine and bed rest, and 
that he had been treated by various chiropractors, physical 
therapists, and pain management clinics for his pain.  He 
stated that his pain results in incapacitating episodes 
occurring as often as 2 times per year and last for 1 day.  
The Veteran related that he had 10 incidents of 
incapacitation for a total of 11 days over the past year, and 
that 2 different physicians recommended bed rest since 
December 2003.  Further, he experienced functional impairment 
in house work, yard work, recreational activities, office 
work, and driving.  

On physical examination, the examiner noted that the 
Veteran's posture and gait were within normal limits, and 
that he did not require an assistive device for ambulation.  
Further, the examination revealed no evidence of radiating 
pain on movement, muscle spasm was absent, tenderness was 
noted at paraspinal muscles, there was negative straight leg 
raising test on the right and on the left, and there was no 
ankylosis of the lumbar spine.  Range of motion test results 
for the lumbar spine included forward flexion to 90 degrees 
with increased pain at 70 degrees.  Combined range of motion 
scores for the entire thoracolumbar spine was to 210 degrees, 
and to 150 degrees with pain.  The examiner noted that the 
joint function of the spine was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  Further, inspection of the spine 
revealed normal head position with symmetry in appearance, 
and symmetry of the spinal motion with normal curvatures of 
the spine.  The examiner indicated that there were no signs 
of intervertebral disc syndrome with chronic and permanent 
nerve root involvement.  Neurological examination results for 
the lower extremities reflected motor function and sensory 
function within normal limits.  X-ray studies showed 
degenerative arthritis of the lumbar spine.  The examiner 
opined that for the VA established diagnosis of recurrent low 
back strain, the condition had progressed to lumbar 
degenerative disc disease.  

During the November 2008 QTC examination, the Veteran 
complained of symptoms of stiffness along with constant, 
burning, aching, sharp pain in the lumbar region which 
traveled to caudally, and was 8 on a scale of 1 to 10.  He 
denied numbness, loss of bladder control, or loss of bowel 
control, and reported that his symptoms are relieved by rest 
and by oral analgesics.  The Veteran also indicated that he 
was receiving chiropractic intervention and physical therapy, 
and that, over the past 12 months, he had one incapacitating 
episode for 2 days.  Functional impairment occurred in the 
form of range of motion, lifting, and positional endurance 
limitations.  

On physical examination, the Veteran's posture and gait were 
found to be within normal limits, and he did not require any 
assistive device for ambulation.  Further, the examiner noted 
no evidence of radiating pain on movement, muscle spasm, 
tenderness, or ankylosis of the lumbar spine, and straight 
leg raise testing, bilaterally, was found to be negative.  
Range of motion test results for the lumbar spine included 
forward flexion to 90 degrees, without any pain on motion.  
Combined range of motion scores for the entire thoracolumbar 
spine was to 240 degrees, without any pain on motion.  
However, the examiner noted that the joint function of the 
spine was additionally limited by pain after repetitive use, 
and that pain had the major functional impact.  Joint 
function of the spine was not additionally limited by 
fatigue, weakness, lack of endurance, and incoordination, and 
there was no additional limitation in degree.  Inspection of 
the spine revealed normal head position with symmetry in 
appearance, and symmetry of spinal motion with normal curves 
of the spine.  The examiner observed that there were no signs 
of lumbar intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  Neurological testing 
results included motor function and sensory function for the 
lower extremities within normal limits.  The examiner opined 
that, for the VA established diagnosis of lumbar degenerative 
disc disease, there was no change in the diagnosis, and that 
currently the disposition was active and the Veteran's 
condition, at the time, was symptomatic.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20 percent for the Veteran's low back 
disability, under any of the applicable diagnostic criteria, 
is not warranted.  In order to warrant an evaluation in 
excess of 20 percent, the Veteran must be diagnosed with 
intervertebral disc syndrome that is productive of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; or his 
disability must be productive of forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  In this case, 
the objective medical evidence does not support diagnoses of 
intervertebral disc syndrome, or any ankylosis of 
thoracolumbar spine; and range of motion test results on 
forward flexion for the thoracolumbar spine is far greater 
than 30 degrees.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 
(2008).  

Hence, the Veteran's overall low back symptomatology does not 
meet the criteria for at least the next higher rating of 40 
percent.  As the criteria for the next higher rating has not 
been met, it follows that the criteria for an even higher 
rating of 50 percent, likewise have not been met.  

Overall, the evidence does not support an evaluation in 
excess of 20 percent for lumbar degenerative disc disease, 
and the claim for that benefit must be denied.  38 C.F.R. §§ 
4.3, 4.7.  

Additionally, due consideration has been given to the 
assignment of separate ratings for separate and distinct 
symptomatology of the Veteran's service-connected disability; 
however, the record does not support assigning separate 
ratings for additional symptoms associated with his low back 
strain with degenerative changes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  Moreover, although in his VA Form 9 
the Veteran appears to assert that he should receive a 
separate rating for pain, the Board notes that pain alone is 
not a disease or injury, and it is not a disability for 
purposes of VA compensation.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his lumbar degenerative disc disease 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation.  
In fact, although the Veteran, along with his former and 
current coworkers and supervisors, have attested to his 
having missed work due to his disability, it has been noted 
throughout the record that the Veteran is currently employed, 
and there is no objective evidence offered to show that his 
low back disorder hinders his ability to perform at work 
beyond that interference contemplated by the assigned 
evaluation.  Further, there is also no indication that this 
disorder has necessitated any period of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Hart v. Mansfield, Vet. App. No. 05-
2424 (November 19, 2007).  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question.  




ORDER

A rating in excess of 20 percent for lumbar degenerative disc 
disease is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


